 

Exhibit 10.1

 



LINE OF CREDIT LOAN AGREEMENT

(Unsecured)

 

 

This LINE OF CREDIT LOAN AGREEMENT (this “Agreement”) dated as of February 22,
2018, is between BANK OF AMERICA, N.A., a national banking association
(“Lender”), and LIMONEIRA LEWIS COMMUNITY BUILDERS, LLC, a Delaware limited
liability company (“Borrower”). Lender has agreed to provide this line of credit
(the “Loan”) to Borrower on the terms and conditions set forth herein. This Loan
is revolving and is unsecured.

 

1. LOAN AMOUNT AND TERMS

 

1.1 Loan Amount.

 

(a) During the Availability Period described below, Lender will provide a Loan
to Borrower. The amount of the Loan is Forty-Five Million and No/100 Dollars
($45,000,000.00) (the “Commitment”).

 

(b) The Loan a revolving line of credit. Prior to the Maturity Date, Borrower
may repay principal amounts and reborrow them.

 

(c) Each advance must be for at least Five Hundred Thousand Dollars ($500,000),
or if less, the undisbursed portion of the Loan.

 

(d) Borrower agrees not to permit the outstanding principal balance of the Loan
to exceed the Commitment.

 

(e) Voluntary Termination or Reduction of Commitment. Borrower may, upon not
less than five (5) Business Days’ prior notice to Lender, terminate the
Commitment or permanently reduce the Commitment by a minimum amount of Five
Million Dollars ($5,000,000); provided that no such termination or reduction
shall be permitted if, after giving effect thereto and to any prepayments of the
Loan made on the effective date thereof, the outstanding amount of the Loan
would exceed the amount of the Commitment and, provided further, that once
reduced in accordance with this section, the Commitment may not be increased. If
the Commitment is terminated in its entirety, all accrued commitment fees to but
not including the effective date of such termination.

 

1.2 Maturity Date; Interest Rate. Borrower is executing a promissory note (the
“Note”) in the amount of the Commitment evidencing the Loan and payable to
Lender. The Note sets forth the interest rate, maturity date, extension option
and certain other terms and conditions applicable to the Loan.

 

1.3 Loan Documents. The “Loan Documents” are the documents indicated below, each
dated as of the date of this Agreement unless indicated otherwise. A capitalized
term used in this Agreement but not defined herein has the meaning given in the
other Loan Documents.

 

(a) This Agreement.

 



 - 1 - 

 

 



(b) The Note.

 

(c) Guaranty Agreement (the “Guaranty”) executed by Richard A. Lewis,
individually and as Trustee of the Richard A. Lewis Revocable Trust u/d/t dated
August 16, 2004 (in each such capacity, “Richard Lewis”), Robert E. Lewis,
individually and as Trustee of the Robert E. Lewis Revocable Trust u/d/t dated
August 17, 2004 (in each such capacity, “Robert Lewis”), Roger G. Lewis,
individually and as Trustee of the Roger G. Lewis Revocable Trust u/d/t dated
August 20, 2004 (in each such capacity, “Roger Lewis”), Randall W. Lewis,
individually and as Trustee of the Randall W. Lewis Revocable Trust u/d/t dated
September 1, 2006 (in each such capacity, “Randall Lewis,” and, together with
Richard Lewis, Robert Lewis and Roger Lewis, individually and collectively,
using an interpretation most favorable to Lender, “Lewis Guarantor”), and
Limoneira Company, a Delaware corporation (“Limoneira,” and, together with
Richard Lewis, Robert Lewis, Roger Lewis and Randall Lewis, individually and
collectively, using an interpretation most favorable to Lender, “Guarantor”).

 

(d) Borrower Remittance Instructions.

 

(e) Borrower’s Instruction Certificate.

 

1.4 Defined Terms. Capitalized terms used and not otherwise defined in this
Agreement shall have the meanings given to such terms in Exhibit B.

 

2. FEES AND EXPENSES

 

2.1 Fees.

 

(a) Loan Fee. Borrower agrees to pay a fee of Two Hundred Twenty-Five Thousand
and No/100 Dollars ($225,000.00) due upon the closing of the Loan.

 

(b) Unused Commitment Fee. Borrower agrees to pay a fee on any difference
between the Commitment and the amount of credit it actually uses, which fee will
be calculated daily at two-tenths of one percent (0.20%) per year based on the
daily unused Commitment. The fee is payable quarterly in arrears, commencing on
April 1, 2018 and continuing on each July 1, October 1, January 1 and April 1
thereafter through the full and final repayment of the Loan and the termination
of the Commitment.

 

2.2 Expenses and Costs.

 

(a) Borrower will pay all costs and expenses incurred by Lender in connection
with the making, disbursement and administration of the Loan, and in the
exercise of any of Lender’s rights or remedies under the Loan Documents. Such
costs and expenses include expenses and reasonable legal fees of Lender’s
counsel and any other reasonable fees and costs for services, regardless of
whether such services are furnished by Lender’s employees or by independent
contractors. Borrower acknowledges that the other fees payable to Lender do not
include amounts payable by Borrower under this Section 2.2.

 

(b) Borrower agrees to indemnify Lender from and hold it harmless against any
transfer or documentary taxes, assessments or charges imposed by any
governmental authority by reason of the execution, delivery and performance of
the Loan Documents. Borrower’s obligations under this Section 2.2 shall survive
payment of the Loan and assignment of any rights hereunder.

 



 - 2 - 

 

 

3. DISBURSEMENTS, PAYMENTS AND COSTS

 

3.1 Requests for Credit.

 

(a) Borrowing Notice. Each draw request shall be made upon the irrevocable
written notice of Borrower (including notice via email) in the form of a
Borrowing Notice (attached hereto as Exhibit A) as follows:

 

(i) Each Borrowing Notice shall contain a certification from the Authorized
Agent of Borrower that (A) no Default or Event of Default, after giving effect
to the requested borrowing, will exist, (B) the aggregate outstanding balance of
the Loan after giving effect to the requested borrowing will not exceed the
Commitment and setting forth the basis for such calculation, and (C) the
proceeds from the requested borrowing will be used only for purposes permitted
under this Agreement.

 

(ii) Each Borrowing Notice shall be submitted to and received by Lender prior to
9:00 a.m. (Pacific time) at least three (3) Business Days prior to the specified
borrowing date.

 

(b) Conditions to Disbursement. Before each extension of credit including the
first one, Lender shall receive the following in form and content satisfactory
to Lender:

 

(i) A Borrowing Notice, with a completed Schedule 1 attached thereto; and

 

(ii) Any other documentation with respect to such extension of credit as may be
reasonably requested by Lender.

 

(c) Monthly Disbursements. Notwithstanding anything herein to the contrary,
Borrower shall be entitled to request (and Lender shall be obligated to make) no
more than two (2) disbursements of the Loan in any calendar month.

 

3.2 Disbursement and Payment Records. Each disbursement by Lender and each
payment by Borrower will be evidenced by records kept by Lender.

 

3.3 Telephone and Electronic Mail Authorization.

 

(a) Subject to Lender’s right to advance Loan proceeds as provided in this
Agreement, Lender is authorized to make advances as set forth in the Borrower
Remittance Instructions. Such authorization may be changed only upon written
notice to Lender accompanied by evidence, reasonably satisfactory to Lender, of
the authority of the Person giving such notice. Such notice shall be effective
not sooner than five (5) Business Days following receipt thereof by Lender,
unless otherwise approved by Lender in writing.

 



 - 3 - 

 

  

(b) Lender is authorized to rely upon the continuing authority of the Authorized
Persons and Authorized Signers to bind Borrower as set forth in Borrower’s
Instruction Certificate. Such authorization may be changed only upon written
notice to Lender accompanied by evidence, reasonably satisfactory to Lender, of
the authority of the Person giving such notice. Such Notice shall be effective
not sooner than five (5) Business Days following receipt thereof by Lender,
unless otherwise approved by Lender in writing.

 

(c) Borrower indemnifies and releases Lender (including its officers, employees,
and agents) from all liability, loss, and costs in connection with any act
resulting from telephone or electronic mail instructions Lender reasonably
believes are made by any individual authorized by Borrower to give such
instructions. This indemnity and release shall survive the termination of this
Agreement.

 

3.4 Direct Debit to Loan.

 

(a) Borrower agrees that Lender may create advances under the Loan to pay
interest and any fees that are due under the Loan Documents.

 

(b) Lender will create such advances on the dates the payments become due. If a
due date does not fall on a Banking Day, Lender will create the advance on the
first Banking Day following the due date.

 

(c) If the creation of an advance under the Loan causes the total amount of
credit outstanding under the Loan to exceed the limitations set forth in this
Agreement, Borrower will immediately pay the excess to Lender upon Lender’s
demand.

 

(d) Notwithstanding anything to the contrary, in no event will Lender be
required to create advances under the Loan pursuant to this Section.

 

4. CONDITIONS

 

Lender must receive the following items, in form and content acceptable to
Lender, before it is required to extend any credit to Borrower under this
Agreement:

 

4.1 Authorizations. Evidence that the execution, delivery and performance by
Borrower of the Loan Documents have been duly authorized.

 

4.2 Governing Documents; Good Standing Certificates.

 

(a) A copy of Borrower’s organizational documents and a certificate of good
standing for Borrower from the state where formed and from any other state in
which Borrower is required to qualify to conduct its business; and

 

(b) A copy of Limoneira’s organizational documents and a certificate of good
standing for Limoneira from the state where formed and from any other state in
which Limoneira is required to qualify to conduct its business.

 

4.3 Loan Documents. Duly executed Loan Documents.

 



 - 4 - 

 

 

4.4 Legal Opinion. A written opinion from Borrower’s legal counsel covering such
matters as Lender may require. The legal counsel and the content of the opinion
must be acceptable to Lender.

 

4.5 Payment of Fees. Payment of all accrued and unpaid expenses incurred by
Lender as provided for by the Loan Documents.

 

4.6 Other Items. Any other documents and other items Lender may reasonably
require as conditions precedent to this Agreement.

 

5. REPRESENTATIONS AND WARRANTIES

 

When Borrower signs this Agreement, and until Lender is repaid in full, Borrower
makes the following representations and warranties. Each request for an
extension of credit constitutes a renewed representation and warranty as to the
accuracy of the following.

 

5.1 Organization of Borrower; Good Standing. Borrower is duly formed and
existing under the Laws of the state where organized. In each state in which
Borrower does business, it is properly licensed, in good standing, and, where
required, in compliance with any fictitious name statute.

 

5.2 Authorization; Enforceable Agreement. This Agreement and the other Loan
Documents are within Borrower’s powers, have been duly authorized, and do not
conflict with any of its organizational documents. The Loan Documents do not
conflict with any Law, agreement, or obligation by which Borrower is bound. This
Agreement is a legal, valid and binding agreement of Borrower, enforceable
against Borrower in accordance with its terms, and any instrument or document
required hereunder, when executed and delivered, will be similarly legal, valid,
binding and enforceable.

 

5.3 Financial Information. All financial and other information that has been or
will be supplied to Lender, including the balance sheet of Borrower as of
October 31, 2017, and the related profit and loss statement for the period ended
on that date, and any financial statements of Borrower and each Guarantor:

 

(a) Is sufficiently complete to give Lender accurate knowledge of the subject’s
financial condition, including all material contingent liabilities;

 

(b) Is in form and content as required by Lender;

 

(c) Is in compliance with any government regulations that apply; and

 

(d) Does not fail to state any material facts necessary to make the information
contained therein not misleading.

 

All such information was and will be prepared in accordance with generally
accepted accounting principles consistently applied, unless otherwise noted.
Since the dates of the financial information specified above, there has been no
material adverse change in the business condition (financial or otherwise),
operations, properties or prospects of Borrower or any Lewis Guarantor.

 



 - 5 - 

 

 

5.4 Lawsuits. There is no lawsuit, arbitration, claim or other dispute pending
or threatened against Borrower which, if lost, would impair Borrower’s financial
condition or ability to repay the Loan, except as has been previously disclosed
in writing to Lender.

 

5.5 Title to Assets. Borrower has good and clear title to its assets, and the
same are not subject to any mortgages, deeds of trust, pledges, security
interests or other encumbrances other than those permitted by Lender in writing.

 

5.6 Permits, Franchises. Borrower possesses all permits, franchises, contracts
and licenses required and all trademark rights, trade name rights, and
fictitious name rights necessary to enable it to conduct the business in which
it is now engaged.

 

5.7 Income Tax Returns. Borrower has filed all tax returns and reports required
to be filed and has paid all applicable federal, state and local franchise,
income and property taxes which are due and payable. Borrower has no knowledge
of any pending assessments or adjustments of its income taxes or property taxes
for any year, except as have been disclosed in writing to Lender. Borrower is
not a “foreign person” within the meaning of Section 1445(f)(3) of the Internal
Revenue Code of 1986, as amended.

 

5.8 Other Obligations. Borrower is not in default on any obligation for borrowed
money, any purchase money obligation or any other material lease, commitment,
contract, instrument or obligation, except as has been previously disclosed in
writing to Lender.

 

5.9 No Default. There exists no Default or Event of Default.

 

5.10 Location of Borrower. Borrower’s place of business (or, if Borrower has
more than one place of business, its chief executive office) is located at 1156
N. Mountain Avenue, Upland, California 91786.

 

5.11 OFAC. Neither Borrower nor Guarantor, nor any of their respective
subsidiaries, nor, to the knowledge of Borrower and Guarantor, any director,
officer, employee, agent, Affiliate or representative of Borrower, Guarantor or
any of their subsidiaries, is a Prohibited Person.

 

5.12 Anti-Corruption Laws. Borrower, Guarantor and their respective Affiliates
have conducted their businesses in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such Laws.

 

6. COVENANTS

 

Borrower agrees, so long as credit is available under this Agreement and until
Lender is repaid in full:

 

6.1 Use of Proceeds. To use the proceeds of the Loan only for (a) infrastructure
costs for the master planned community known as Harvest at Limoneira located in
Santa Paula, California (the “Project”), (b) onsite and offsite costs of Phase 1
of the Project known as Haun Creek, and (c) general corporate purposes
(including for working capital).

 



 - 6 - 

 

 

6.2 Financial Information. To provide the following financial information and
statements and such additional information as requested by Lender from time to
time:

 

(a) Financial Statements of Borrower: (i) for each fiscal year of such reporting
party, as soon as reasonably practicable and in any event within one hundred
twenty (120) days after the close of each fiscal year, and (ii) for each of the
first three fiscal quarters of each fiscal year of such reporting party, as soon
as reasonably practicable and in any event within sixty (60) days after the
close of each such fiscal quarter.

 

(b) Financial Statements of Guarantor: (i) if other than an individual or trust,
(A) for each fiscal year of such reporting party, as soon as reasonably
practicable and in any event within hundred twenty (120) days after the close of
each fiscal year, and (B) for each of the first three fiscal quarters of each
fiscal year of such reporting party, as soon as reasonably practicable and in
any event within sixty (60) days after the close of such fiscal quarter; or (ii)
if an individual or trust, Financial Statements in each instance within one
hundred eighty (180) days after the end of each calendar year.

 

(c) A schedule of (i) the Lewis Guarantor’s combined ownership interest in the
Lewis Group of Companies as of the end of the first three calendar quarters of
each year, which schedule shall be delivered to Lender in each instance within
sixty (60) days after the close of each such calendar quarter, and (ii) each
Lewis Guarantor’s weighted average ownership interest in the Lewis Group of
Companies as of the end of each calendar year, which schedule shall be delivered
to Lender in each instance within one hundred eighty (180) days after the close
of such calendar year.

 

(d) Financial Statements of Lewis Group of Companies: (i) for each calendar
year, as soon as reasonably practicable and in any event within hundred fifty
(150) days after the close of each calendar year, and (ii) for each of the first
three calendar quarters of each year, as soon as reasonably practicable and in
any event within sixty (60) days after the close of such quarter.

 

(e) Concurrently with the delivery of the financial statements referred to in
clause (d)(ii) above, a duly completed compliance certificate in the form
attached hereto as Exhibit F, together with all calculations and documentation
required therein.

 

(f) Concurrently with the delivery of the financial statements referred to in
clause (b)(ii) above, a duly completed compliance certificate in the form
attached hereto as Exhibit G, together with all calculations and documentation
required therein.

 

(g) If requested by Lender, copies of filed federal income tax returns and any
extensions thereof, of Borrower and each Guarantor for each taxable year (with
all K-1s and other forms and supporting schedules attached if an individual),
within thirty (30) days after filing the same, but in any event not later than
October 31st of each year.

 



 - 7 - 

 

 

(h) Additional Financial Reporting may be required at certain times. If
Additional Financial Reporting is required by Lender, Borrower shall submit such
reporting to Lender within thirty (30) days of each period end for which the
statement is requested.

 

Borrower will keep and maintain full and accurate books and records administered
in accordance with sound accounting principles, consistently applied. All
Financial Statements shall be in form and detail satisfactory to Lender and
shall contain or be attached to the signed and dated written certification of
the reporting party in form specified by Lender to certify that the Financial
Statements are furnished to Lender in connection with the extension of credit by
Lender and constitute a true and correct statement of the reporting party’s
financial position. All certifications and signatures on behalf of corporations,
partnerships, limited liability companies or other entities shall be by a
representative of the reporting party satisfactory to Lender. All Financial
Statements for a reporting party who is an individual or trust shall be on
Lender’s then-current personal financial statement form, on Borrower’s standard
form or in another form satisfactory to Lender. All fiscal year-end Financial
Statements of Limoneira shall be audited and certified, without any
qualification or exception not acceptable to Lender, by independent certified
public accountants acceptable to Lender, and shall contain all reports and
disclosures required by generally accepted accounting principles for a fair
presentation. All fiscal year-end Financial Statements of the Lewis Group of
Companies may be prepared by the applicable reporting party. All fiscal year-end
Financial Statements of Borrower shall be audited and certified, without any
qualification or exception not acceptable to Lender, by independent certified
public accountants acceptable to Lender, and shall contain all reports and
disclosures required by generally accepted accounting principles for a fair
presentation. All quarterly Financial Statements may be prepared by the
applicable reporting party and shall include a minimum of a balance sheet and
income statement. Borrower shall provide, upon Lender’s request, convenient
facilities for the audit and verification of any such statement. Additionally,
Borrower will provide Lender at Borrower’s expense with all evidence that Lender
may from time to time reasonably request in writing as to compliance with all
provisions of the Loan Documents.

 

6.3 Other Information. To provide Lender such additional financial and other
information as Lender may reasonably request from time to time.

 

6.4 Financial Covenants. To cause Guarantor to comply with the financial
covenants set forth in Exhibit E attached hereto.

 

6.5 Taxes and Other Liabilities. To pay and discharge, before the same become
delinquent and before penalties accrue thereon, all taxes, assessments and
governmental charges upon or against Borrower or any of its properties, and all
its other liabilities at any time existing, except to the extent and so long as:

 

(a) The same are being contested in good faith and by appropriate proceedings in
such manner as not to cause any materially adverse effect to Borrower’s
financial condition or the loss of any right of redemption from any sale
thereunder; and

 

(b) Borrower shall have set aside on its books reserves (segregated to the
extent required by generally accepted accounting principles) adequate with
respect thereto.

 



 - 8 - 

 

 

6.6 Other Debts. Not to have outstanding or incur any indebtedness for borrowed
money (other than the Loan), or become liable for any indebtedness for borrowed
money of any other Person.

 

6.7 Liens. Not to create, assume, or allow any security interest or lien
(including judicial liens) on property Borrower now or later owns, except:

 

(a) Liens for property taxes not yet due;

 

(b) Liens outstanding on the date of this Agreement and previously disclosed in
writing to and permitted by Lender; and

 

(c) Liens for assessments under the City of Santa Paula Harvest Community
Facilities District No. 1, formed under the Mello-Roos Community Facilities Act
of 1982, as amended, Part 1 (commencing with Section 53311) of Division 2 of
Title 5 of the California Government Code.

 

6.8 Loans to Officers. Not to make any loans, advances or other extensions of
credit to any of Borrower’s executives, officers, directors, shareholders or
partners (or any relatives of any of the foregoing).

 

6.9 Keeping Guarantor Informed. To keep Guarantor informed of Borrower’s
financial condition and business operations and all other circumstances which
may affect Borrower’s ability to pay or perform its obligations under the Loan
Documents.

 

6.10 Notices to Lender. To promptly notify Lender in writing of:

 

(a) Any Default or Event of Default hereunder;

 

(b) Any lawsuit or arbitration over One Million Dollars ($1,000,000) against
Borrower (or any Guarantor);

 

(c) Any significant dispute between Borrower or any Guarantor and any Government
Authority;

 

(d) Any material adverse change in Borrower’s or any Guarantor’s business
condition (financial or otherwise), operations, properties or prospects, or
ability to repay the Loan; and

 

(e) Any change in Borrower’s name or trade name, legal structure, or place of
business (or chief executive office if Borrower has more than one place of
business).

 



 - 9 - 

 

 

6.11 Audits; Books and Records. To maintain adequate books and records and to
allow Lender and its agents to inspect Borrower’s properties and examine, audit
and make copies of books and records at any reasonable time with at least 24
hours advance notice. If any of Borrower’s properties, books or records are in
the possession of a third party, Borrower hereby authorizes that third party to
permit Lender or its agents to have access to perform inspections or audits and
to respond to Lender’s requests for information concerning such properties,
books and records. Lender has no duty to inspect Borrower’s properties or to
examine, audit, or copy books and records and Lender shall not incur any
obligation or liability by reason of not making any such inspection or inquiry.
In the event that Lender inspects Borrower’s properties or examines, audits, or
copies books and records, Lender will be acting solely for the purposes of
protecting Lender’s security and preserving Lender’s rights under this
Agreement. Neither Borrower nor any other party is entitled to rely on any
inspection or other inquiry by Lender. Lender owes no duty of care to protect
Borrower or any other party against, or to inform Borrower or any other party
of, any adverse condition that may be observed as affecting Borrower’s
properties or premises, or Borrower’s business. Lender may in its discretion
disclose to Borrower or any other party any findings made as a result of, or in
connection with, any inspection of Borrower’s properties.

 

6.12 Compliance with Laws. To comply with the Laws (including any fictitious
name statute), regulations, and orders of any government body with authority
over Borrower’s business.

 

6.13 Preservation of Rights. To maintain and preserve all rights, privileges,
and franchises Borrower now has.

 

6.14 Maintenance of Properties. To make repairs, renewals, or replacements to
keep Borrower’s properties in good working condition.

 

6.15 Insurance. To maintain such insurance as is currently in place and was
reviewed and preapproved by Lender.

 

6.16 ERISA and Prohibited Transactions. To comply with the following
representations, warranties and covenants, as of the date hereof and throughout
the term of the Loan: (a) Borrower is not and will not be (i) an “employee
benefit plan,” as defined in Section 3(3) of ERISA, (ii) a “governmental plan”
within the meaning of Section 3(32) of ERISA, or (iii) a “plan” within the
meaning of Section 4975(e) of the Code; (b) the assets of Borrower do not and
will not constitute “plan assets” within the meaning of the United States
Department of Labor Regulations set forth in Section 2510.3-101 of Title 29 of
the Code of Federal Regulations; (c) transactions by or with Borrower are not
and will not be subject to state statutes applicable to Borrower regulating
investments of fiduciaries with respect to governmental plans; and (d) Borrower
will not engage in any transaction that would cause any obligation or any action
taken or to be taken hereunder (or the exercise by Lender of any of its rights
under this Agreement or any of the other Loan Documents) to be a non-exempt
(under a statutory or administrative class exemption) prohibited transaction
under ERISA or Section 4975 of the Code. Borrower agrees to deliver to Lender
such certifications or other evidence of compliance with the provisions of this
Section as Lender may from time to time request. As used herein, “Code” means
the Internal Revenue Code of 1986, as amended from time to time, and “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended from time
to time.

 



 - 10 - 

 

 

6.17 Additional Negative Covenants. Not to take any of the following actions,
without Lender’s written consent:

 

(a) Engage in any business activities substantially different from Borrower’s
present business;

 

(b) Liquidate or dissolve Borrower;

 

(c) Enter into any consolidation, merger, or other combination, unless Borrower
is the surviving entity;

 

(d) Sell, assign, lease, transfer or otherwise dispose of all or a substantially
all of Borrower’s business or Borrower’s assets;

 

(e) Sell, assign, lease, transfer or otherwise dispose of any assets for less
than fair market value or enter into any agreement to do so;

 

(f) Use any proceeds of the Loan, directly or indirectly, to purchase or carry,
or reduce or retire any loan incurred to purchase or carry any “margin stock”
(within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System) or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

 

6.18 No Consumer Purpose. Not to use this Loan for personal, family, or
household purposes. Lender may provide Borrower or any Guarantor with certain
disclosures intended for loans made for personal, family, or household purposes.
The fact that Lender elects to make such disclosures shall not be deemed a
determination by Lender that this Loan will be used for such purposes.

 

6.19 Cooperation. To take any action reasonably requested by Lender to carry out
the intent of the Loan Documents.

 

6.20 Anti-Corruption Laws. Borrower, Guarantor and their respective Affiliates
shall each conduct its businesses in compliance with the United States Foreign
Corrupt Practices Act of 1977, the U.K. Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions, and maintain policies and
procedures designed to promote and achieve compliance with such Laws.

 

6.21 Change of Management. Not to make any changes to the organizational
structure of Borrower or Lewis Santa Paula Member, LLC that would result in the
failure of Lewis Management Corp. to be the Manager of Lewis Santa Paula Member,
LLC or Lewis Santa Paula Member, LLC to be the Member and Manager of Borrower.

 

6.22 Change of Ownership. Without the prior written consent of Lender (which
consent shall not be unreasonably withheld or delayed, but may be conditioned),
an aggregate of at least forty-five percent (45%) of the equity interest in
Borrower ceases to be owned and controlled, directly or indirectly, in the
aggregate, by one or more of the Lewis Guarantors and/or any trust established
by or for the benefit of any such Person; provided, however, notwithstanding the
foregoing, any Transfer of interest that is a Permitted Transfer shall not be an
Event of Default.

 



 - 11 - 

 

 

6.23 Sanctions. Borrower and Guarantor shall not, directly or indirectly, use
any proceeds of the Loan, or lend, contribute or otherwise make available such
proceeds to any of their respective subsidiaries or joint venture partners or
other individual or entity, to fund any activities of or business with any
individual or entity, or in any Designated Jurisdiction, that, at the time of
such funding, is the subject of Sanctions, or in any other manner that will
result in a violation by any individual or entity (including any individual or
entity participating in the transaction) of Sanctions.

 

6.24 Anti-Corruption Laws. Neither Borrower nor Guarantor nor any of their
respective Affiliates shall directly or indirectly use the proceeds of the Loan
for any purpose which would breach the United States Foreign Corrupt Practices
Act of 1977, the UK Bribery Act 2010, or other similar anti-corruption
legislation in other jurisdictions.

 

7. NO COLLATERAL. This Loan is unsecured.

 

8. DEFAULT

 

If any of the following events occurs (an “Event of Default”), Lender may
declare Borrower in default, stop making any additional credit available to
Borrower, and require Borrower to repay the entire debt outstanding under this
Agreement immediately and without prior notice. However, if an Event of Default
occurs under Section 8.4, then the entire debt outstanding under this Agreement
shall automatically be due immediately.

 

8.1 Failure to Pay. Borrower fails to pay any Obligation under this Agreement
when due, whether on the scheduled due date or upon acceleration, maturity or
otherwise

 

8.2 Representations and Warranties. Any information contained in any financial
statement, schedule, report or any other document delivered by Borrower,
Guarantor or any other Person to Lender in connection with the Loan proves at
any time not to be in all respects true and accurate, or Borrower, Guarantor or
any other Person shall have failed to state any material fact or any fact
necessary to make such information not misleading, or any representation or
warranty contained in this Agreement or in any other Loan Document or other
document, certificate or opinion delivered to Lender in connection with the
Loan, proves at any time to be incorrect or misleading in any material respect
either on the date when made or on the date when reaffirmed pursuant to the
terms of this Agreement.

 

8.3 Death; Disability. Any Lewis Guarantor dies or becomes incapacitated, unless
within ninety (90) days after such death or incapacity a substitute for such
Lewis Guarantor acceptable to Lender, in its sole and absolute discretion,
agrees to assume and perform the obligations of such Lewis Guarantor in
connection with the Loan. In determining whether or not to approve any Person as
a substitute Guarantor, Lender may consider, among other things, the net worth
and relevant business experience of such Person.

 



 - 12 - 

 

 

8.4 Bankruptcy. Borrower or any Guarantor files a bankruptcy petition or makes a
general assignment for the benefit of creditors, or a bankruptcy petition is
filed against Borrower or any Guarantor and such involuntary bankruptcy petition
continues undismissed for a period of sixty (60) days after the filing thereof;
provided, however, that if any event described in this Section shall occur with
respect to Limoneira only, then, so long as the Lewis Guarantors then
independently satisfy (i.e., excluding all assets of Limoneira) the financial
covenants set forth in Exhibit E attached hereto, such event shall not
constitute an Event of Default hereunder.

 

8.5 Receivers. Borrower or any Guarantor applies for or consents in writing to
the appointment of a receiver, bankruptcy trustee or liquidator of Borrower, any
Guarantor, or all or substantially all of the other assets of Borrower or any
Guarantor, or an order, judgment or decree is entered by any court of competent
jurisdiction on the application of a creditor appointing a receiver, trustee or
liquidator of Borrower, any Guarantor, or all or substantially all of the other
assets of Borrower or any Guarantor; provided, however, that if any event
described in this Section shall occur with respect to Limoneira only, then, so
long as the Lewis Guarantors then independently satisfy (i.e., excluding all
assets of Limoneira) the financial covenants set forth in Exhibit E attached
hereto, such event shall not constitute an Event of Default hereunder.

 

8.6 Judgments. One or more judgments for the payment of money in an aggregate
amount in excess of $1,000,000 shall be rendered against Borrower or any
Guarantor, or any combination thereof and the same shall remain undischarged for
a period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of Borrower or any Guarantor to enforce any
such judgment; provided, however, that if any event described in this Section
shall occur with respect to Limoneira only, then, so long as the Lewis
Guarantors then independently satisfy (i.e., excluding all assets of Limoneira)
the financial covenants set forth in Exhibit E attached hereto, such event shall
not constitute an Event of Default hereunder.

 

8.7 Government Action. Any government authority takes action that Lender
believes materially adversely affects Borrower’s or any Guarantor’s financial
condition or ability to repay the Loan.

 

8.8 Material Adverse Change. In the reasonable opinion of Lender, the prospect
of payment or performance of all or any part of the Obligations has been
impaired because of a material adverse change in the financial condition,
results of operations, business or properties of Borrower, Guarantor or any
other Person liable for the payment or performance of any of the Obligations;
provided, however, that if any event described in this Section shall occur with
respect to Limoneira only, then, so long as the Lewis Guarantors then
independently satisfy (i.e., excluding all assets of Limoneira) the financial
covenants set forth in Exhibit E attached hereto, such event shall not
constitute an Event of Default hereunder.

 

8.9 Default Under Related Documents. An Event of Default (as defined therein)
occurs under the Note or any other Loan Document, or Borrower or Guarantor fails
to promptly pay, perform, observe or comply with any term, obligation or
agreement contained in any of the Loan Documents (within any applicable grace or
cure period).

 

8.10 Other Breach Under This Agreement. Borrower fails to promptly perform or
comply with any of the Obligations set forth in this Agreement (other than those
expressly described in other Sections of this Article), and such failure
continues uncured for a period of thirty (30) days after notice from Lender to
Borrower, unless (a) such failure, by its nature, is not capable of being cured
within such period, and (b) within such period, Borrower commences to cure such
failure and thereafter diligently prosecutes the cure thereof, and (c) Borrower
causes such failure to be cured no later than ninety (90) days after the date of
such notice from Lender.

 



 - 13 - 

 

 

8.11 Cross-Default. Borrower or any Guarantor fails to pay any indebtedness
(other than the Loan) owed by Borrower or such Guarantor to Lender when and as
due and payable (whether by acceleration or otherwise); provided, however, that
if any event described in this Section shall occur with respect to Limoneira
only, then, so long as the Lewis Guarantors then independently satisfy (i.e.,
excluding all assets of Limoneira) the financial covenants set forth in Exhibit
E attached hereto, such event shall not constitute an Event of Default
hereunder.

 

9. ENFORCING THIS AGREEMENT; MISCELLANEOUS

 

9.1 Remedies. If an Event of Default occurs under the Loan Documents, Lender may
exercise any right or remedy which it has under any of the Loan Documents or
which is otherwise available at law or in equity. All of Lender’s rights and
remedies shall be cumulative. At Lender’s option, exercisable in its sole
discretion, all of Borrower’s obligations under the Loan Documents will become
immediately due and payable without notice of default, presentment or demand for
payment, protest or notice of nonpayment or dishonor, or other notices or
demands of any kind.

 

9.2 California Law. This Agreement is governed by California Law but without
regard to the choice of law rules of California.

 

9.3 Dispute Resolution Provision. This Section, including the subsections below,
is referred to as the “Dispute Resolution Provision.” This Dispute Resolution
Provision is a material inducement for the parties entering into this Agreement.

 

(a) This Dispute Resolution Provision concerns the resolution of any
controversies or claims between or among the parties, whether arising in
contract, tort or by statute, including controversies or claims that arise out
of or relate to: (i) this Agreement (including any renewals, extensions or
modifications); or (ii) any Loan Document or other document related to this
Agreement (collectively, a “Claim”). For the purposes of this Dispute Resolution
Provision only, the term “parties” shall include any parent corporation,
subsidiary or affiliate of Lender involved in the servicing, management or
administration of any obligation described or evidenced by this Agreement.

 

(b) Except to the extent expressly provided below, any Claim shall, upon the
mutual agreement of the parties, acting in their sole and absolute discretion,
be resolved by binding arbitration in accordance with the Federal Arbitration
Act (Title 9, U.S. Code) (the “Federal Arbitration Act”). The Federal
Arbitration Act will apply even though this Agreement provides that it is
governed by California Law.

 

(c) Arbitration proceedings will be determined in accordance with the Federal
Arbitration Act, the then-current rules and procedures for the arbitration of
financial services disputes of the American Arbitration Association or any
successor thereof (“AAA”) and the terms of this Dispute Resolution Provision. In
the event of any inconsistency, the terms of this Dispute Resolution Provision
shall control. If AAA is unwilling or unable to (i) serve as the provider of
arbitration or (ii) enforce any provision of this arbitration clause, Lender may
designate another arbitration organization with similar procedures to serve as
the provider of arbitration.

 



 - 14 - 

 

 

(d) The arbitration shall be administered by AAA and conducted, unless otherwise
required by Law, in any U.S. state where real or tangible personal property for
the Loan is located or if there is no such collateral, in the state specified in
the governing law section of this Agreement. All Claims shall be determined by
one arbitrator; however, if Claims exceed Five Million Dollars ($5,000,000),
upon the request of any party, the Claims shall be decided by three arbitrators.
All arbitration hearings shall commence within ninety (90) days of the demand
for arbitration and close within ninety (90) days of commencement and the award
of the arbitrator(s) shall be issued within thirty (30) days of the close of the
hearing. However, the arbitrator(s), upon a showing of good cause, may extend
the commencement of the hearing for up to an additional sixty (60) days. The
arbitrator(s) shall provide a concise written statement of reasons for the
award. The arbitration award may be submitted to any court having jurisdiction
to be confirmed and have judgment entered and enforced.

 

(e) The arbitrator(s) will give effect to statutes of limitation in determining
any Claim and may dismiss the arbitration on the basis that the Claim is barred.
For purposes of the application of any statutes of limitation, the service on
AAA under applicable AAA rules of a notice of Claim is the equivalent of the
filing of a lawsuit. Any dispute concerning this arbitration provision or
whether a Claim is arbitrable shall be determined by the arbitrator(s), except
as set forth at clause (j) of this Dispute Resolution Provision. The
arbitrator(s) shall have the power to award legal fees pursuant to the terms of
this Agreement.

 

(f) The procedure described above will not apply if the Claim, at the time of
the proposed submission to arbitration, arises from or relates to an obligation
to Lender secured by real property. In this case, all of the parties to this
Agreement, in their sole and absolute discretion, must consent to submission of
the Claim to arbitration.

 

(g) To the extent any Claims are not arbitrated, to the extent permitted by Law
the Claims shall be resolved in court by a judge without a jury, except any
Claims which are brought in California state court shall be determined by
judicial reference as described below.

 

(h) Any Claim which is not arbitrated and which is brought in California state
court will be resolved by a general reference to a referee (or a panel of
referees) as provided in California Code of Civil Procedure (“CCP”) Section 638.
The referee (or presiding referee of the panel) shall be a retired Judge or
Justice. The referee (or panel of referees) shall be selected by mutual written
agreement of the parties. If the parties do not agree, the referee shall be
selected by the Presiding Judge of the Court (or his or her representative) as
provided in CCP Section 638 and the following related sections. The referee
shall determine all issues in accordance with existing California Law and the
California rules of evidence and civil procedure. The referee shall be empowered
to enter equitable as well as legal relief, provide all temporary or provisional
remedies, enter equitable orders that will be binding on the parties and rule on
any motion which would be authorized in a trial, including motions for summary
judgment or summary adjudication. The award that results from the decision of
the referee(s) will be entered as a judgment in the court that appointed the
referee, in accordance with the provisions of CCP Sections 644(a) and 645. The
parties reserve the right to seek appellate review of any judgment or order,
including orders pertaining to class certification, to the same extent permitted
in a court of law.

 



 - 15 - 

 

 

(i) This Dispute Resolution Provision does not limit the right of any party to:
(i) exercise self-help remedies, such as but not limited to, setoff; (ii)
initiate judicial or non-judicial foreclosure against any real or personal
property collateral; (iii) exercise any judicial or power of sale rights; or
(iv) act in a court of law to obtain an interim remedy, such as but not limited
to, injunctive relief, writ of possession or appointment of a receiver, or
additional or supplementary remedies. The filing of a court action is not
intended to constitute a waiver of the right of any party, including the suing
party, thereafter to request or require submittal of the Claim to arbitration or
judicial reference as provided herein.

 

(j) Any arbitration, judicial reference or trial by a judge of any Claim will
take place on an individual basis without resort to any form of class or
representative action (the “Class Action Waiver”). Regardless of anything else
in this Dispute Resolution Provision, the validity and effect of the Class
Action Waiver may be determined only by a court or referee and not by an
arbitrator. The parties to this Agreement acknowledge that the Class Action
Waiver is material and essential to the arbitration of any disputes between the
parties and is nonseverable from the agreement to arbitrate Claims. If the Class
Action Waiver is limited, voided or found unenforceable, then the parties’
agreement to arbitrate shall be null and void with respect to such proceeding,
subject to the right to appeal the limitation or invalidation of the Class
Action Waiver. The parties acknowledge and agree that under no circumstances
will a class action be arbitrated.

 

(k) By agreeing to binding arbitration or judicial reference, the parties
irrevocably and voluntarily waive any right they may have to a trial by jury as
permitted by Law in respect of any Claim. Furthermore, without intending in any
way to limit this Dispute Resolution Provision, to the extent any Claim is not
arbitrated or submitted to judicial reference, the parties irrevocably and
voluntarily waive any right they may have to a trial by jury to the extent
permitted by Law in respect of such Claim. This waiver of jury trial shall
remain in effect even if the Class Action Waiver is limited, voided or found
unenforceable. WHETHER THE CLAIM IS DECIDED BY ARBITRATION, BY JUDICIAL
REFERENCE, OR BY TRIAL BY A JUDGE, THE PARTIES AGREE AND UNDERSTAND THAT THE
EFFECT OF THIS AGREEMENT IS THAT THEY ARE GIVING UP THE RIGHT TO TRIAL BY JURY
TO THE EXTENT PERMITTED BY LAW.

 

9.4 Presentment, Demands and Notice. Lender shall be under no duty or obligation
to make or give any presentment, demands for performances, notices of
nonperformance, protests, notices of protest or notices of dishonor in
connection with any obligation or indebtedness under the Loan Documents.

 

9.5 Indemnification. Borrower shall indemnify, save, and hold harmless Lender
and its parent and affiliates and all of their directors, officers, employees,
agents, successors, attorneys and assigns (collectively, the “Indemnitees”) for,
from and against the following matters (collectively, the “Indemnified
Matters”):

 



 - 16 - 

 

 

(a) Any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, charges, expenses and disbursements (including
attorneys’ fees, including the reasonable estimate of the allocated cost of
in-house counsel and staff) of any kind with respect to the execution, delivery,
enforcement, performance and administration of this Agreement and the other Loan
Documents, and the transactions contemplated hereby, and with respect to any
investigation, litigation or proceeding related to this Agreement, the other
Loan Documents, the Loan or the use of the proceeds thereof, whether or not any
Indemnitee is a party thereto.

 

(b) Any and all writs, subpoenas, claims, demands, actions, or causes of action
that are served on or asserted against any Indemnitee (if directly or indirectly
related to a writ, subpoena, claim, demand, action, or cause of action against
Borrower or any affiliate of Borrower); and any and all liabilities, losses,
costs, or expenses (including attorneys’ fees, including the reasonable estimate
of the allocated cost of in-house counsel and staff) that any Indemnitee suffers
or incurs as a result of any of such Indemnified Matters.

 

The obligations of Borrower under this Section shall survive payment of the Loan
and assignment of any rights hereunder. The foregoing notwithstanding, Borrower
shall have no obligation hereunder to any Indemnitee with respect to Indemnified
Matters arising from the gross negligence or willful misconduct of such
Indemnitee.

 

9.6 Attorneys’ Fees. In the event of a lawsuit, reference or arbitration
proceeding, including any tort proceeding, between or among the parties hereto,
the prevailing party is entitled to recover costs and reasonable attorneys’ fees
(including any allocated costs of in-house counsel) incurred in connection with
the lawsuit, reference or arbitration proceeding, as determined by the court,
referee or arbitrator.

 

9.7 Notices. All notices required under this Agreement shall be personally
delivered or sent by registered or certified mail, postage prepaid, or email to
the addresses on the signature page of this Agreement, or to such other
addresses as Lender and Borrower may specify from time to time in writing.
Notices shall be effective upon receipt or when proper delivery is refused.

 

9.8 Successors and Assigns. This Agreement is binding on Borrower’s and Lender’s
successors and assigns. Borrower agrees that it may not assign this Agreement or
the other Loan Documents without Lender’s prior consent, which consent may be
withheld in Lender’s sole and absolute discretion. Lender may sell
participations in or assign this Loan, and may provide financial information
about Borrower to actual or potential participants or assignees, without notice
to or consent of Borrower.

 

9.9 No Third Parties Benefited. This Agreement is made and entered into for the
sole protection and benefit of Lender and Borrower and their successors and
assigns. No trust fund is created by this Agreement and no other Persons shall
have any right of action under this Agreement or any right to the Loan funds.

 



 - 17 - 

 

 

9.10 Integration; Relation to Any Loan Commitment; Headings. The Loan Documents
(a) integrate all the terms and conditions in or incidental to this Agreement,
(b) supersede all oral negotiations and prior writings with respect to their
subject matter, including any loan commitment to Borrower, and (c) are intended
by the parties as the final expression of the agreement with respect to the
terms and conditions set forth in those documents and as the complete and
exclusive statement of the terms agreed to by the parties. No representation,
understanding, promise or condition shall be enforceable against any party
unless it is contained in the Loan Documents. If there is any conflict between
the terms, conditions and provisions of this Agreement and those of any other
agreement or instrument, including any other Loan Document, the terms,
conditions and provisions of this Agreement shall prevail. Headings and captions
are for reference only and shall not affect the interpretation or meaning of any
provisions of this Agreement. The exhibits to this Agreement are hereby
incorporated in this Agreement.

 

9.11 Interpretation. Time is of the essence in the performance of this Agreement
by Borrower. The word “include(s)” means “include(s), without limitation,” and
the word “including” means “including but not limited to.” No listing of
specific instances, items or matters in any way limits the scope or generality
of any language of this Agreement.

 

9.12 Severability; Waivers; Amendments. This Agreement may not be modified or
amended except by a written agreement signed by the parties. Any consent or
waiver under this Agreement must be in writing. If any part of this Agreement is
not enforceable, the rest of the Agreement may be enforced. If Lender waives a
default, it may enforce a later default. No waiver shall be construed as a
continuing waiver. No waiver shall be implied from Lender’s delay in exercising
or failure to exercise any right or remedy against Borrower. Consent by Lender
to any act or omission by Borrower shall not be construed as a consent to any
other or subsequent act or omission or as a waiver of the requirement for
Lender’s consent to be obtained in any future or other instance. Lender retains
all of its rights and remedies, even if it makes an advance after a default or
Event of Default.

 

9.13 Counterparts. This Agreement may be executed in counterparts each of which,
when executed, shall be deemed an original, and all such counterparts shall
constitute one and the same agreement.

 

9.14 Electronic Transmission of Data. Lender and Borrower agree that certain
data related to the Loan (including confidential information, documents,
applications and reports) may be transmitted electronically, including over the
internet. This data may be transmitted to, received from or circulated among
agents and representatives of Borrower and/or Lender and their affiliates, and
other persons or entities involved with the subject matter of this Agreement.
Borrower acknowledges and agrees that (a) there are risks associated with the
use of electronic transmission and that Lender does not control the method of
transmittal or service providers, (b) Lender has no obligation or responsibility
whatsoever and assumes no duty or obligation for the security, receipt or third
party interception of such transmissions, and (c) Borrower will release, hold
harmless and indemnify Lender from any claim, damage or loss, including that
arising in whole or part from Lender’s strict liability or sole, comparative or
contributory negligence which is related to the electronic transmittal of data.

 



 - 18 - 

 

 

9.15 USA Patriot Act Notice.

 

Lender is subject to the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”) and the regulations implemented
by the U.S. Treasury’s Financial Crimes Enforcement Network (“FinCen”) under the
Bank Secrecy Act (“Additional KYC Regulations”) and Lender hereby notifies
Borrower that pursuant to the requirements of the Patriot Act and the Additional
KYC Regulations, it is required to obtain, verify and record information that
identifies Borrower. Such information includes, but is not limited to, the name
and address of Borrower and a list of individuals, if any, who own directly or
indirectly at least twenty-five percent (25%) of Borrower (or such lesser equity
interest as may be required by applicable Law or the internal policy of Lender),
the identification of one individual who manages and controls Borrower,
organizational information on the ultimate parent of Borrower, and such other
documentation and information that will allow Lender to identify Borrower in
accordance with the Patriot Act and Additional KYC Regulations. Borrower shall,
promptly following a request by Lender, provide all documentation and other
information that Lender requests in order to comply with its internal policy and
its ongoing obligation under “know your customer” and anti-money laundering
rules and regulations, including the Patriot Act and the Additional KYC
Regulations.

 

 

[Signatures Follow on Next Page]

 

 - 19 - 

 

 

This Agreement is executed as of the date stated at the top of the first page.

 



Lender:    BORROWER:               BANK OF AMERICA, N.A.,    LIMONEIRA LEWIS
COMMUNITY BUILDERS, LLC, a national banking association    a Delaware limited
liability company               By: /s/ Anne L. Pedron   By:    Lewis Santa
Paula Member, LLC, Name: Anne L. Pedron     a Delaware limited liability
company, Title: Senior Vice President     its Manager                      
By:    Lewis Management Corp.,           a Delaware corporation,           its
Manager                         By: /s/ John M. Goodman           Name:   John
M. Goodman           Title: Authorized Agent

  

Address where notices to

Lender are to be sent:

Address where notices to

Borrower are to be sent:

   

Bank of America, N.A.
520 Newport Center Drive, Suite 1100

Newport Beach, California 92660

Limoneira Lewis Community Builders, LLC
c/o Lewis Management Corp.

1156 N. Mountain Avenue

Upland, California 91786 

 

 S-1  

 

 

EXHIBIT A

 

BORROWING NOTICE

 

Bank of America, N.A.

520 Newport Center Drive, Suite 1100

Newport Beach, California 92660

Attention: Commercial Real Estate Loan Administration

 

Re:Line of Credit Loan Agreement dated as of February 22, 2018 (the “Agreement”)
between Bank of America, N.A. (“Lender”) and Limoneira Lewis Community Builders,
LLC (“Borrower”)

 

Dear ____________________:

 

Reference is made to the Agreement. Capitalized terms used in this Borrowing
Notice without definition have the meanings specified in the Agreement.

 

Pursuant to the Agreement, notice is hereby given that Borrower desires that
Lender make the advance described in attached Schedule 1 (the “Advance”).
Borrower hereby certifies that:

 

1. Commitment. The outstanding amount of the Loan shall not, after giving effect
to the making of the Advance, exceed the Commitment.

 

2. Representations and Warranties. All representations and warranties of
Borrower contained in the Agreement and the other Loan Documents are true and
correct as of the date hereof and shall be true and correct on the date of the
Advance, both before and after giving effect to the Advance; provided, however,
that the representations and warranties of Borrower set forth in the Agreement
regarding financial statements shall be deemed to be made with respect to the
financial statements most recently delivered to Lender pursuant to the
Agreement.

 

3. No Default or Event of Default. No Default or Event of Default exists as of
the date hereof or will result from the making of the Advance.

 

4. Use of Proceeds. The proceeds of the Advance will be used only as permitted
by the Agreement.

 

5. No Material Adverse Effect. Since the date of the Agreement, there has been
no act, omission, change or event which has a material adverse effect on
Borrower’s or any Lewis Guarantor’s business condition (financial or otherwise),
operations, properties or prospects, or ability to repay the Loan.

 

 A-1  

 

 

6. Other Conditions. Enclosed are the documents and information requested by
Lender as a condition to this Advance.

 

  Very truly yours,             LIMONEIRA LEWIS COMMUNITY BUILDERS, LLC,   a
Delaware limited liability company             By:    Lewis Santa Paula Member,
LLC,     a Delaware limited liability company,     its Manager              
By:    Lewis Management Corp.,        a Delaware corporation,       its Manager
                By:         Name:         Title:  

  

 A-2  

 

 

Schedule 1

to Borrowing Notice

  

REQUESTED LOAN

  

1. Amount of Requested Advance:   $____________________   (Must be $500,000 or
in excess thereof)    

 

2. Purpose of Advance:   ____________________

  

 A-3  

 

 

EXHIBIT B

 

DEFINITIONS

 

Capitalized terms used and not otherwise defined in the Agreement shall have the
following meanings:

 

“Additional Financial Reporting” means (a) Financial Statements requested more
frequently than quarterly and/or (b) such additional information, reports and
statements respecting the business operations and financial condition of each
reporting party, as Lender may reasonably request.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Authorized Person” means any representative of Borrower duly designated by
Borrower in accordance with Borrower’s Instruction Certificate, authorized to
bind Borrower in requesting disbursements of Loan proceeds.

 

“Authorized Signer” means any representative of Borrower duly designated by
Borrower in accordance with Borrower’s Instruction Certificate, authorized to
bind Borrower and to act for Borrower for all purposes in connection with the
Loan, including requesting disbursements of Loan proceeds, obtaining information
pertaining to the Loan, requesting any action under the Loan Documents,
providing any certificates, and appointing and changing any Authorized Persons.

 

“Borrower’s Instruction Certificate” means a certificate provided by or on
behalf of Borrower in the form attached hereto as Exhibit C, designating certain
Authorized Persons and Authorized Signers as set forth therein.

 

“Borrower Remittance Instructions” means Borrower’s remittance instructions
provided in the form attached hereto as Exhibit D.

 

“Business Day” shall have the meaning given to such term in the Note.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Default” means an event or circumstance that, with the giving of notice or
lapse of time, or both, would constitute an Event of Default under the
provisions of this Agreement.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

 



 B-1  

 

 

“Expenses” means all fees, charges, costs and expenses of any nature whatsoever
incurred at any time and from time to time (whether before or after an Event of
Default) by Lender in making, funding, administering or modifying the Loan, in
negotiating or entering into any “workout” of the Loan, or in exercising or
enforcing any rights, powers and remedies provided in the Loan Documents,
including attorneys’ fees and court costs.

 

“Financial Statements” means (a) for each reporting party other than an
individual or trust, (i) a balance sheet, income statement, statement of cash
flow from Limoneira, (ii) statement of operation, a balance sheet and cash
forecast/annual report from Lewis Group of Companies and additional schedules
from any party as reasonably determined by Lender, and in form substantially
similar to reports previously provided to and approved, including without
limitation: amounts and sources of contingent liabilities, reconciliation of
changes in equity, liquidity verification, cash flow projections, real estate
schedules providing details on each individual real property in the reporting
party’s portfolio, including raw land, land under development, construction in
process and stabilized properties, any additional schedules as may be required
by Lender, and unless Lender otherwise consents, combined statements if the
reporting party is a holding company or a parent of a subsidiary entity; and (b)
for each reporting party who is an individual or trust, a balance sheet and
statement of income from Lewis Guarantor and additional schedules as reasonably
determined by Lender, including without limitation: and amounts and sources of
contingent liabilities, liquidity verification, and any additional schedules as
may be required by Lender. For purposes of this definition and any covenant
requiring the delivery of Financial Statements, each party for whom Financial
Statements are required is a “reporting party” and a specified period to which
the required Financial Statements relate is a “reporting period”.

 

“Governmental Authority” or “Governmental Authorities” means the government of
the United States or any other nation, or of any political subdivision thereof,
whether state or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Law” or “Laws” means, collectively, all international, foreign, Federal, state
and local statutes, treaties, rules, guidelines, regulations, ordinances, codes
and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, and all applicable administrative orders, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Authority, in each case whether or not having the force of law.

 

“Lewis Group of Companies” means the portfolio of corporations, partnerships and
limited liability companies historically reported to Lender by Lewis Guarantors
as the “Lewis Group of Companies,” as such portfolio may change from time to
time as evidenced in the Financial Statements of Lewis Guarantors provided to
Lender from time to time in accordance with the Loan Documents.

 



 B-2  

 

 

“Obligations” means all present and future debts, obligations and liabilities of
Borrower to Lender arising pursuant to, or on account of, the provisions of this
Agreement, the Note or any of the other Loan Documents, including the
obligations: (a) to pay all principal, interest, late charges, prepayment
premiums (if any) and other amounts due at any time under the Note; (b) to pay
all Expenses, indemnification payments, fees and other amounts due at any time
under the Loan Documents, together with interest thereon as provided in the Loan
Document; (c) to perform, observe and comply with all of the terms, covenants
and conditions, expressed or implied, which Borrower is required to perform,
observe or comply with pursuant to the terms of this Agreement or any of the
other Loan Documents.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Permitted Transfer” means any Transfer of any ownership interest in Borrower
and/or Borrower’s manager, any members of Borrower, or related parties such as
key principals or Guarantor (collectively, the “Lewis Parties”) (a) to (i) one
or more Lewis Guarantors, and/or (ii) any one or more entities in which one or
more Lewis Guarantors and/or any one or more of their adult lineal descendants,
and/or any one or more trusts for the benefit of one or more “members of the
immediate family” (see below) of a Lewis Guarantor, continue to own, directly or
indirectly, an aggregate of more than 45% of the equity interest of such entity
and/or Control such entity, (b) to any adult “member of the immediate family”
(meaning the spouse, any sibling, lineal ancestor or descendant, including a
stepchild and a legally adopted child, and the spouse of any lineal ancestor or
descendant) of any Lewis Guarantor, (c) to one or more trusts for the benefit of
one or more Lewis Guarantors and/or any one or more members of the immediate
family of a Lewis Guarantor, (d) to John Goodman or one or more trusts for the
benefit of John Goodman, (e) to the estates or other successors in interest
during administration and prior to distribution of the estates or other
successors in interest of one or more of the Lewis Guarantors or John Goodman on
account of his/their death, (f) resulting from the substitution of Lewis Family
Advisors, LLC, a Nevada limited liability company, as the trustee (“Professional
Trustee”) under any trust formed by any one or more Lewis Guarantors or any such
trust for which one or more Lewis Guarantors is a trustee, provided that members
of the immediate family of the Lewis Guarantors, collectively, maintain the
right to directly or indirectly appoint the managing directors or similar
controlling officers of Professional Trustee, (g) from the estate of John
Goodman to John Goodman’s spouse upon the death of John Goodman and the
subsequent transfer of such interests to any trust or entity controlled by a
Lewis Guarantor or Professional Trustee, or (h) to any combination permitted by
clauses (a) through (h) above (collectively, the “Permitted Owners”). For the
purposes hereof, “adult lineal descendants” and “members of the immediate
family” shall include minor children as beneficiaries under a trust.
Notwithstanding the foregoing, no Transfer shall be a Permitted Transfer if (y)
the proposed or actual transferee thereof is subject to any Sanction, or (z)
after giving effect to such Transfer (i) a Default or Event of Default has
occurred and is continuing at the time of such Transfer or (ii) either Borrower
or Borrower’s manager fails, for any reason whatsoever, to be Controlled,
directly or indirectly, by one or more of the Permitted Owners (one or more of
whom shall be a Lewis Guarantor, Professional Trustee or John Goodman). Borrower
shall pay to Lender all costs and expenses actually incurred by Lender, if any,
in connection with each Permitted Transfer, including, without limitation,
reasonable attorneys’ fees. If, after giving effect to any Permitted Transfer,
any Person shall (1) acquire, or become a holder of, twenty-five percent (25%)
or more of (aa) the Property, or (bb) the direct or indirect legal or beneficial
ownership interest in Borrower, or (2) acquire Control of Borrower, then (A)
Borrower shall provide Lender with notice of any proposed Transfer of any
ownership interest in any Lewis Party and copies of all instruments effecting
such Transfer at least ten (10) Business Days prior to the date of such Transfer
(or in the case of Transfer upon death, within ten (10) days after such
Transfer), and (B) Borrower shall cause such transferee, promptly following a
written request by Lender, to provide all documentation and other information
that Lender requests in order to comply with its ongoing obligation under “know
your customer” and anti-money laundering rules and regulations, including the
Patriot Act.

 



 B-3  

 

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Prohibited Person” means any individual or entity that is (a) currently the
subject or target of any Sanctions, (b) included on OFAC’s List of Specially
Designated Nationals, HMT’s Consolidated List of Financial Sanctions Targets and
the Investment Ban List, or any similar list enforced by any other relevant
sanctions authority, (c) any individual or entity that is owned or Controlled
by, acting on behalf of, or an Affiliate of, an individual or entity listed in
the previous clause (a) or (b), or (d) located, organized or resident in a
Designated Jurisdiction.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“Transfer” means any direct or indirect sale, assignment, conveyance or
transfer, including any contract or agreement to sell, assign, convey or
transfer, in whole or in part, whether made voluntarily or by operation of Law
or otherwise, and whether made with or without consideration.

 

 B-4  

 

 

EXHIBIT C

 

BORROWER’S INSTRUCTION CERTIFICATE

 

[image_001.jpg]   Effective Date:  __________________, 20___ Page _____ of _____

 

BORROWER’S INSTRUCTION CERTIFICATE

 

Certificate of Incumbency

 

I, _______________, the authorized signatory of LIMONEIRA LEWIS COMMUNITY
BUILDERS, LLC, (“Borrower”), which said Borrower has executed a certain Line of
Credit Agreement dated February 22, 2018, with Bank of America, N.A. (“Bank”),
in the stated original principal amount of $45,000,000.00 (“Loan Agreement”),
and do hereby certify that the Authorized Signers and Authorized Persons whose
names, titles and signatures appear in Sections I and II below are authorized to
act on behalf of Borrower for the specified purposes indicated below.

 

Section I – General Authorization.  All persons or titles listed below are also
listed in the most recent borrowing resolution.  Any one (1) of the persons
indicated below (“Authorized Signers”) is authorized to act on behalf of
Borrower for all purposes including, but not limited to obtaining any and all
information pertaining to the Loan, requesting any action under the loan
documents, providing any certificates on behalf of Borrower, and appointing and
changing Authorized Persons (defined in Section II below).  All persons who
signed the Loan Agreement on behalf of Borrower must sign in this Section I
acknowledging their agreement with the below listed Authorized Persons. Name
Title Signature Specimen                                                      

 

 

Section II – Draw Requests for Loan Proceeds Authorization.  Any one (1) of the
persons indicated below (“Authorized Persons”) is authorized to act on behalf of
Borrower in providing draw requests and/or requisitions and requesting
disbursements of Loan proceeds and/or proceeds from the applicable reserve
account.  Name Title Signature Specimen                                    

 



 C-1  

 

 

I further certify that the specimen signatures set forth above in Sections I and
II, next to each name are the true and genuine signatures of such persons, and
Bank may conclusively rely on the accuracy, genuineness, and good faith of any
written, oral or electronic communication from any of the above listed
individuals, for the specified purposes so stated. Bank may rely on this
Borrower’s Instruction Certificate until written notice is received by Bank,
revoking the authorizations in Sections I and II and/or replacing this with a
new Borrower’s Instruction Certificate, and such notice shall be effective not
sooner than five (5) Business Days following receipt thereof.

  

              (Printed Name of Authorizing Party)   (Signature)      (Title)  
(Phone Number)

 

[NOTE: The certification below needs to be signed by person listed in Section 1
above.]

 

I certify that the signature immediately set forth above is a true and genuine
signature of such person, and Bank may conclusively rely on its accuracy and
genuineness for the specified purposes so stated.

  

              (Printed Name of Person from Section 1)   (Signature)    (Title)  
(Phone Number)

  

 C-2  

 

 

EXHIBIT D

 

BORROWER REMITTANCE INSTRUCTIONS

 

[image_001.jpg]  Effective Date:  __________________, 20___ Page _____ of _____

 

Borrower Remittance Instructions

 

I, ______________________, the authorized signatory of Limoneira Lewis Community
Builders, LLC, a Delaware limited liability company (“Borrower”), which said
Borrower has executed a certain Line of Credit Loan Agreement dated February 22,
2018, with Bank of America, N.A. (“Bank”), in the stated original principal
amount of $45,000,000.00 (the “Loan Agreement”), do hereby certify that the
following represents Borrower’s remittance instructions.

 

Bank is hereby instructed to use the following instructions as directed by
Borrower for either disbursement of Loan proceeds or debit of Loan payments:

 

  Account Name:        Account Number:        Bank Name:       City & State:    
  ABA #:    

 

Check one of the following:

 

_____ I certify that the above-referenced account is owned by Borrower.

 

_____ I certify that the above-referenced account is owned by a title company,
escrow company or other closing agent directed and authorized by Borrower to
receive Loan proceeds.

 

_____ I certify that the above-referenced account (“Account”) is owned by
Borrower. Borrower agrees that scheduled payments of interest due on the Loan
will be deducted automatically on their due dates from the Account. Bank is
hereby authorized to apply the amounts so debited to Borrower’s obligations
under the Loan. Notwithstanding the foregoing, Bank will not automatically
deduct any principal payment due under the Loan, whether such principal payment
is due at maturity, or upon acceleration, or otherwise, from the Account. Bank
will debit the Account on the dates the interest payments become due. If a due
date does not fall on a Business Day, Bank will debit the Account on the first
Business Day following the due date. If there are insufficient funds in the
Account on the date Bank enters any debit authorized hereby, without limiting
Bank’s other remedies in such an event, the debit will be reversed in whole or
in part, in Bank’s sole and absolute discretion, and such amount not debited
shall be deemed to be unpaid and shall be immediately due and payable in
accordance with the terms of the Loan.

 



 D-1  

 

 

Bank may rely on these instructions until written notice is received by Bank,
revoking these instructions and/or replacing this with new Borrower Remittance
Instructions, and such notice shall be effective not sooner than five (5)
Business Days following receipt thereof.

 

BORROWER:             LIMONEIRA LEWIS COMMUNITY BUILDERS, LLC,   a Delaware
limited liability company             By:    Lewis Santa Paula Member, LLC,    
a Delaware limited liability company,     its Manager               By:    Lewis
Management Corp.,               a Delaware corporation,               its
Manager                         By:                Name:            Title:    

  

 D-2  

 

 



Exhibit E

 

Financial Covenants

 

1. Unencumbered Liquid Assets. Borrower shall cause Guarantor to maintain, on an
aggregate basis, Unencumbered Liquid Assets having an aggregate market value of
not less than Forty-Five Million Dollars ($45,000,000.00). These Unencumbered
Liquid Assets may be held in various accounts of the Lewis Group of Companies.
This covenant will be calculated as of the end of each calendar quarter.

 

“Unencumbered Liquid Assets” means the following assets (excluding assets of any
retirement plan) which (i) are not the subject of any lien, pledge, security
interest or other arrangement with any creditor to have its claim satisfied out
of the asset (or proceeds thereof) prior to the general creditors of the owner
of the asset, (ii) except as otherwise provided below, are held solely in the
name of Guarantor (with no other Persons having ownership rights therein); (iii)
may be converted to cash within five (5) Business Days, (iv) are otherwise
acceptable to Lender in its reasonable discretion; and (v) are not being counted
or included to satisfy any other liquidity requirement under any other
obligation, whether with Lender or any other lender, unless otherwise expressly
agreed by Lender in writing:

 

(a) Cash or cash equivalents held in the United States and denominated in United
States dollars;

 

(b) United States Treasury or governmental agency obligations which constitute
full faith and credit of the United States of America;

 

(c) Commercial paper rated P-1 or A1 by Moody’s or S&P, respectively;

 

(d) Medium and long-term securities rated investment grade by one of the rating
agencies described in (c) above;

 

(e) Eligible Stocks; and

 

(f) Mutual funds quoted in The Wall Street Journal which invest primarily in the
assets described in (a) – (e) above.

 

Notwithstanding clause (ii) above, the “Unencumbered Liquid Assets” of each
Lewis Guarantor shall include, without duplication, such Lewis Guarantor’s
allocable share (based on ownership interest) of those assets held within the
Lewis Group of Companies that would, if held directly by such Lewis Guarantor,
otherwise qualify as Unencumbered Liquid Assets.

 

“Eligible Stocks” includes any common or preferred stock which (i) is not
control or restricted stock under Rule 144 of the General Rules and Regulations
promulgated by the Securities and Exchange Commission under the Securities Act
of 1933, as amended, or subject to any other regulatory or contractual
restrictions on sales, (ii) is traded on a U. S. national stock exchange,
including NASDAQ, with a liquidity on such exchange for such stock acceptable to
Lender and (iii) has, as of the close of trading on the applicable exchange
(excluding after hours trading), a per share price of at least Five Dollars
($5).

 



 E-1  

 

 

2. Tangible Net Worth. Borrower shall cause Guarantor to maintain, on an
aggregate basis, a Tangible Net Worth equal to at least One Hundred Million
Dollars ($100,000,000.00). This covenant will be calculated annually as of
December 31 of each calendar year.

 

“Tangible Net Worth” means the value of total assets (on a fair market value
basis) (including leaseholds and leasehold improvements and reserves against
assets but excluding goodwill, patents, trademarks, trade names, organization
expense, unamortized debt discount and expense, capitalized or deferred research
and development costs, deferred marketing expenses, and other like intangibles,
and monies due from affiliates, officers, directors, employees, shareholders,
members or managers) less total liabilities, including but not limited to
accrued and deferred income taxes.

 

Notwithstanding Section 2 above, the “Tangible Net Worth” of each Lewis
Guarantor shall include such Lewis Guarantor’s allocable share (based on
ownership interest) of those assets held within, and those liabilities owed by,
the Lewis Group of Companies that would, if held or owed directly by such Lewis
Guarantor, otherwise be included in the calculation of such Lewis Guarantor’s
Tangible Net Worth; provided, however, that the foregoing shall be included in
the calculation of such Lewis Guarantor’s Tangible Net Worth without duplication
of the value of such Lewis Guarantor’s ownership interest in the Lewis Group of
Companies.

 

 E-2  

 

 

Exhibit F

 

Form of Compliance Certificate

 

This Compliance Certificate is delivered with reference to that certain Line of
Credit Loan Agreement, dated as of ___________________, 2018, between Limoneira
Lewis Community Builders, LLC, a Delaware limited liability company
(“Borrower”), and Bank of America, N.A., a national banking association
(“Lender”) (as amended, extended, renewed, supplemented or otherwise modified
from time to time, the “Loan Agreement”). Terms defined in the Loan Agreement
and not otherwise defined in this Compliance Certificate (“Certificate”) shall
have the meanings defined for them in the Loan Agreement. Section references in
this Certificate relate to the Loan Agreement unless stated otherwise.

 

This Certificate is delivered in accordance with Section 6.2(e) of the Loan
Agreement. This Certificate is delivered with respect to the quarterly period
ended [March 31][June 30][September 30], ________ (the “Test Period”).

 

Unencumbered Liquid Assets. As of the end of the Test Period, Guarantor’s
combined Unencumbered Liquid Assets were $________.

 

Calculation: Guarantor’s combined Unencumbered Liquid Assets must be greater
than $45,000,000.00.

 

A review of the activities of Borrower and Guarantor during the Test Period has
been made under the supervision of the undersigned with a view to determining
whether during such Test Period Borrower and Guarantor performed and observed
all of their respective Obligations. During the Test Period, all covenants and
conditions have been so performed and observed and no Default or Event of
Default has occurred and is continuing, with the exceptions set forth below in
response to which Borrower and/or Guarantor has taken or proposes to take the
following actions (if none, so state).

 

 



 

 

 



 

 





 

The undersigned certifies that the calculations made and the information
contained herein are derived from and correctly reflect the books and records of
Guarantor.

 

All representations and warranties made by Borrower and Guarantor in the Loan
Documents (and any certificate, document or financial or any other statement
furnished pursuant to or in connection therewith) remain true and correct in all
material respects on and as of the date of this Certificate with the same force
and effect as if made on and as of such date.

 



 F-1  

 

 

No material adverse change has occurred since the date of the last compliance
certificate delivered to Lender pursuant to the Loan Agreement and the Guaranty
Agreement, and no event or condition that could reasonably be expected to have a
material adverse change in the financial condition of Borrower or Guarantor, has
occurred, except as set forth below (if none, so state):

 



 

 



 

 



 

 

 



Dated: _______________, 20__

 

  BORROWER:             LIMONEIRA LEWIS COMMUNITY BUILDERS, LLC,   a Delaware
limited liability company             By:    Lewis Santa Paula Member, LLC,    
a Delaware limited liability company,     its Manager               By:    Lewis
Management Corp.,               a Delaware corporation,               its
Manager                         By:                Name:           Title:  

  

 F-2  

 

 

Exhibit G

  

Form of Compliance Certificate

 

This Compliance Certificate is delivered with reference to that certain Line of
Credit Loan Agreement, dated as of ___________________, 2018, between Limoneira
Lewis Community Builders, LLC, a Delaware limited liability company
(“Borrower”), and Bank of America, N.A., a national banking association
(“Lender”) (as amended, extended, renewed, supplemented or otherwise modified
from time to time, the “Loan Agreement”). Terms defined in the Loan Agreement
and not otherwise defined in this Compliance Certificate (“Certificate”) shall
have the meanings defined for them in the Loan Agreement. Section references in
this Certificate relate to the Loan Agreement unless stated otherwise.

 

This Certificate is delivered in accordance with Section 6.2(f) of the Loan
Agreement. This Certificate is delivered as of December 31, _____ (the “Test
Period”).

 

Unencumbered Liquid Assets. As of the end of the Test Period, Guarantor’s
combined Unencumbered Liquid Assets were $________.

 

Calculation: Guarantor’s combined Unencumbered Liquid Assets must be greater
than $45,000,000.00.

 

Tangible Net Worth. As of the end of the Test Period, Guarantor’s combined
Tangible Net Worth was $_____________.

  

  (a) Net Worth Calculation:   Tangible Net Worth is:               Net Worth of
Guarantor:   $___________                   Minus                     Intangible
assets   ($__________)                   TOTAL (i.e., Tangible Net Worth):    
$___________               (b) Calculation: Tangible Net Worth must be greater
than $100,000,000.

    

The undersigned certifies that the calculations made and the information
contained herein are derived from and correctly reflect the books and records of
Guarantor.

 

All representations and warranties made by Borrower and Guarantor in the Loan
Documents (and any certificate, document or financial or any other statement
furnished pursuant to or in connection therewith) remain true and correct in all
material respects on and as of the date of this Certificate with the same force
and effect as if made on and as of such date.

 



 G-1  

 

 

No material adverse change has occurred since the date of the last compliance
certificate delivered to Lender pursuant to the Loan Agreement and the Guaranty
Agreement, and no event or condition that could reasonably be expected to have a
material adverse change in the financial condition of Borrower or Guarantor, has
occurred, except as set forth below (if none, so state):

 

 



 

 



 

 



 

 

 

 G-2  

 

 



Dated: _______________, 20__

 

  BORROWER:             LIMONEIRA LEWIS COMMUNITY BUILDERS, LLC,   a Delaware
limited liability company             By:    Lewis Santa Paula Member, LLC,    
a Delaware limited liability company,     its Manager               By:    Lewis
Management Corp.,               a Delaware corporation,               its
Manager                         By:                Name:           Title:  

 



 G-3  

 

 

 